


110 HR 4000 IH: To extend eligibility for certain Federal benefits to

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4000
		IN THE HOUSE OF REPRESENTATIVES
		
			October 30, 2007
			Mr. Abercrombie (for
			 himself, Ms. Hirono, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Energy and Commerce and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend eligibility for certain Federal benefits to
		  citizens of the Freely Associated States.
	
	
		1.Exception for citizens of
			 Freely Associated States
			(a)In
			 generalSection 402(a)(2) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended by
			 adding at the end the following:
				
					(M)Exception for
				citizens of Freely Associated StatesWith respect to eligibility
				for benefits for the specified Federal programs described in paragraph (3),
				paragraph (1) shall not apply to any individual who lawfully resides in the
				United States (including territories and possessions of the United States) in
				accordance with—
						(i)section 141 of the
				Compact of Free Association between the Government of the United States and the
				Government of the Federated States of Micronesia, approved by Congress in the
				Compact of Free Association Amendments Act of 2003;
						(ii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of the Republic of the Marshall Islands, approved by Congress in
				the Compact of Free Association Amendments Act of 2003; or
						(iii)section 141 of
				the Compact of Free Association between the Government of the United States and
				the Government of Palau, approved by Congress in Public Law 99–658 (100 Stat.
				3672).
						.
			(b)Medicaid and TANF
			 exceptionsSection 402(b)(2) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(b)(2)) is amended by
			 adding at the end the following:
				
					(G)Medicaid and
				tanf exceptions for citizens of Freely Associated StatesWith
				respect to eligibility for benefits for the programs defined in subparagraphs
				(A) and (C) of paragraph (3) (relating to temporary assistance for needy
				families and medicaid), paragraph (1) shall not apply to any individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in subsection
				(a)(2)(M).
					.
			(c)Qualified
			 alienSection 431(b) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641(b)) is amended—
				(1)in paragraph (6),
			 by striking or at the end;
				(2)in
			 paragraph (7), by striking the period at the end and inserting ;
			 or; and
				(3)by
			 adding at the end the following:
					
						(8)an individual who
				lawfully resides in the United States (including territories and possessions of
				the United States) in accordance with a Compact of Free Association referred to
				in section
				402(a)(2)(M).
						.
				(d)Conforming
			 AmendmentsSection 1108 of the Social Security Act (42 U.S.C.
			 1308) is amended—
				(1)in subsection (f),
			 in the matter preceding paragraph (1), by striking subsection
			 (g) and inserting subsections (g) and (h); and
				(2)by
			 adding at the end the following:
					
						(h)The limitations of
				subsections (f) and (g) shall not apply with respect to medical assistance
				provided to an individual described in section 431(b)(8) of the Personal
				Responsibility and Work Opportunity Reconciliation Act of
				1996.
						.
				(e)Effective
			 DateThe amendments made by this Act take effect on the date of
			 enactment of this Act and apply to benefits and assistance provided on or after
			 that date.
			
